The record in this case having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the court as its opinion, it is considered and ordered by the court that the judgment of the Court below, be, and the same is hereby, reversed and the cause is remanded for further proceedings in accordance with the views herein expressed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur. *Page 1247 
                          ON REHEARING.